Skadden, Arps, Slate, Meagher & Flom llp FOUR TIMES SQUARE NEW YORK 10036-6522 TEL: (212) 735-3000 FAX: (212) 735-2000 www.skadden.com DIRECT DIAL 212-735-3859 EMAIL ADDRESS Veronica.Castillo@SKADDEN.COM June10, 2011 VIA EDGAR Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C. 20549 Re:Apollo Investment Corporation Preliminary Proxy Filing Ladies and Gentlemen: On behalf of Apollo Investment Corporation (the "Company"), we are enclosing herewith for filing, pursuant to Rule 14a-6 under the Securities Exchange Act of 1934, as amended, the Company's preliminary proxy statement on Schedule 14A, together with a form of proxy, relating to the Company's 2011 Annual Meeting of Stockholders. Please direct any questions or correspondence concerning the preliminary proxy statement to the undersigned at (212) 735-3859. Very truly yours, /s/ VERONICA CASTILLO Veronica Castillo, Esq.
